Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Currently, claims 1-20 are pending and examined below.

Information Disclosure Statement (IDS)
Two information disclosure statements submitted on 11/09/2020 ("11-09-20 IDS") and 03/17/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the 11-09-20 IDS and 03-17-22 IDS are being considered by the examiner.

Specification
The specification is objected to, because the title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
	The following title is suggested:  METHOD FOR MANUFACTURING STRUCTURAL COLOR FILTER BY ELECTRODEPOSITION OF METAL/DIELECTRIC LAYER/METAL 

	Claim Objections
Claims 14, 18 and 19 are objected to because of the following informalities: 
	In claim 14, "t" in "t 0.1 mA/cm2" appears to be typographical error.  
	In claim 18, please replace "to50nm" to "to 50 nm".
	In claim 19, please remove extra spacing in after "less than or equal to 50 [Symbol font/0xB0]C," but before "and the first metal layer film"
	Appropriate corrections are required.

Claim Rejections - 35 USC § 1021  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6, 12, 16, 17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Han, Un-Bin et al. in "Bottom-up synthesis of ordered metal/oxide/metal nanodots on substrates for nanoscale resistive switching memory" ("Han NPL") (see form PTO-892 accompanying this Office action for bibliographic details.).
Figures 1 and 4 of Han NPL of have been provided to support the rejection below: 

    PNG
    media_image1.png
    417
    537
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    292
    528
    media_image2.png
    Greyscale


	Regarding independent claim 1, Han NPL teaches a method of forming a structural color filter comprising:
	depositing a first metal layer Cu bottom electrode (of Cu/CuOx/Cu nanodots structure) on a surface of a substrate Au or Au/Ti/SiO2/Si (see Figure 1(a)) by applying an electric potential to the substrate Au or Au/Ti/SiO2/Si (page 6, Fabrication of nano-scale resistive switching memory devices - "On the basis of this mechanism, Cu nanodots as the bottom and top electrodes were deposited at J=5 mA/cm2 at 5 [Symbol font/0xB0]C for 30s."), wherein the surface of the substrate Au or Au/Ti/SiO2/Si is in contact with a first electrolyte (see Equation (1); page 6, Fabrication of nano-scale resistive switching memory devices - "The nanodots were synthesized from 0.6 M CuSO4.5H2O aqueous solution amended with 3 M lactic acid...to stabilize Cu(II) ions. The aqueous solution was adjusted to a pH of 9 by adding 2 M NaOH..."); the first electrolyte comprises a first precursor (Cu2+), an electrochemical reaction of the first precursor (Cu2+) at the surface of the substrate Au or Au/Ti/SiO2/Si is driven by the electric potential (page 4, lines 1-6 - "High J accelerated faster dissolution kinetics of Cu, so the concentration of Cu2+ ions increased and restricted the diffusion or migration of OH- in the diffusion layer, Consequently, a metallic Cu layer is easily formed on the Au substrate."); the depositing the first metal layer Cu bottom electrode on the surface of the substrate Au or Au/Ti/SiO2/Si is performed at a temperature of less than or equal to 50 [Symbol font/0xB0]C (page 6, Fabrication of nano-scale resistive switching memory devices - "On the basis of this mechanism, Cu nanodots as the bottom and top electrodes were deposited at J=5 mA/cm2 at 5 [Symbol font/0xB0]C for 30s."); and
	depositing a first dielectric layer CuOx on the first metal layer Cu bottom electrode by contacting the first metal layer Cu bottom electrode with a second electrolyte (see Equation (2)), wherein the second electrolyte comprises a second precursor (Cu2+ or CuSO4) of a first dielectric material of the first dielectric layer CuOx, and the first metal layer Cu bottom electrode is sandwiched between the first dielectric layer CuOx and the substrate; and
	depositing a second metal layer Cu top electrode (of Cu/CuOx/Cu nanodots structure) on the first dielectric layer CuOx, wherein the first dielectric layer CuOx is sandwiched between the first metal layer Cu bottom electrode and the second metal layer Cu top electrode. 
	Regarding claim 2, Han NPL teaches depositing a second dielectric layer (glue) on the second metal layer Cu top electrode, wherein the second metal layer Cu top electrode is sandwiched between the first dielectric layer CuOx and the second dielectric layer (glue) (see Figure. 4). 
	Regarding claim 3, Han NPL teaches the first metal layer Cu bottom electrode that comprises Cu.
	Regarding claim 4, Han NPL teaches each of the depositing the first metal layer Cu bottom electrode on the surface of the substrate Au/Ti/SiO2/Si, the depositing the first dielectric layer CuOx on the first metal layer Cu bottom electrode, and the depositing the second metal layer Cu top electrode on the first dielectric layer CuOx that is performed in an environment having an ambient pressure (in aqueous solution).
	Regarding claim 6, Han NPL teaches the depositing the second metal layer Cu top electrode on the first dielectric layer CuOx that comprises depositing the second metal layer Cu top electrode by an electroless deposition process (page 6, Fabrication of nano-scale resistive switching memory devices - "ECD of the nanodots into the AAO template was conducted in a two-electrode system using a carbon counter-electrode.").
	Regarding claim 12, Han NPL teaches a material of the first dielectric layer that is cuprous oxide (Cu2O) and the second precursor is copper sulfate (CuSO4).
Regarding claim 16, Han NPL teaches the first metal layer Cu bottom electrode that has a surface roughness (see Figure 4(b).) that is less than or equal to 25% of a thickness of the first metal layer Cu bottom electrode.
Regarding claim 17, Han NPL teaches the substrate Au that is an electrically conductive substrate, and the electrically conductive substrate is transparent to visible light and is flexible or rigid. 

	Regarding independent claim 20, Han NPL teaches a method of forming a structural color filter comprising:
	depositing a first metal layer Cu bottom electrode (of Cu/CuOx/Cu nanodots structure) on a surface of a substrate Au/Ti/SiO2/Si (see Figure 1(a)) by a first electrodeposition process, wherein the first electrodeposition process is performed at a temperature of less than or equal to 50 [Symbol font/0xB0]C (page 6, Fabrication of nano-scale resistive switching memory devices - "On the basis of this mechanism, Cu nanodots as the bottom and top electrodes were deposited at J=5 mA/cm2 at 5 [Symbol font/0xB0]C for 30s."); and
	depositing a first dielectric layer CuOx on the first metal layer Cu bottom electrode by a second electrodeposition process (page 6, Fabrication of nano-scale resistive switching memory devices - "...then CuOx nanodots as the resistive switching layer were deposited with J = 1 mA/cm2 at 45 C for 30s. By this processes Cu and CuOx can be deposited by bottom-up growth on the substrate with AAO as the template."; see equation (2) on page 4), wherein the first metal layer Cu bottom electrode is sandwiched between the first dielectric layer CuOx and the substrate Au/Ti/SiO2/Si (see Figures 1(a)-1(e); see also Fig. 4); and
	depositing a second metal layer Cu top electrode (of Cu/CuOx/Cu nanodots structure) on the first dielectric layer CuOx, wherein the first dielectric layer CuOx is sandwiched between the first metal layer Cu bottom electrode and the second metal layer Cu top electrode (see Fig. 1(a)-1(e); see also Fig. 4). 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
(1). Determining the scope and contents of the prior art.
(2). Ascertaining the differences between the prior art and the claims at issue.
(3). Resolving the level of ordinary skill in the pertinent art.
(4). Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 5, 13, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Han NPL.
	Regarding claim 5, Han NPL teaches the depositing the second metal layer Cu top electrode on the first dielectric layer CuOx that comprises contacting the first dielectric layer CuOx with a third electrolyte (see Equation (1); page 6, Fabrication of nano-scale resistive switching memory devices - "The nanodots were synthesized from 0.6 M CuSO4.5H2O aqueous solution amended with 3 M lactic acid...to stabilize Cu(II) ions. The aqueous solution was adjusted to a pH of 9 by adding 2 M NaOH..."), wherein the third electrolyte comprises a third precursor (Cu2+), and the third electrolyte is basic having a pH of 9. 
	Han NPL does not specify that the pH is equal to or greater than 10. 
	However, Han NPL teaches a general condition that "The formation of Cu and CuOx is affected by pH, J, and Tsol..."). Han NPL provides a single specific condition of pH being 9.
According to Section 2144.05 of the MPEP, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Here, Han NPL teaches a general condition that pH affects the formation of Cu and a specific condition of pH of 9 that is quite close to the claimed range of pH of being equal to greater than 10. Unless the Applicant can show that the claimed specific condition of pH of equal to greater than 10 produces unexpected results that are different in kind and not different in degree over said general condition or said specific condition of pH of 9, claim 5 would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, because it would not be inventive to discover the optimum or workable ranges by routine experimentation.  
Regarding claim 13, Han NPL teaches the depositing the first metal layer Cu bottom electrode that comprises applying a current a current density of J=5 mA/cm2 (page 6, Methods).
	Han NPL does not specify a range of current density of greater than or equal to 0.05 mA/cm2 and less than or equal to 1 mA/cm2.
	However, Han NPL teaches a general condition that "The formation of Cu and CuOx is affected by pH, J, and Tsol..."). Han NPL provides a single specific condition of J= 5 mA/cm2 that lead to a condition in which "...a metallic Cu layer is easily formed on the Au substrate." (page 4, lines 1-5).
According to Section 2144.05 of the MPEP, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Here, Han NPL teaches a general condition that current density J affects the formation of Cu and a specific condition of J=5 mA/cm2 to facilitate easy growth of Cu layer on Au substrate. Unless the Applicant can show that the claimed specific condition of current density of being greater than or equal to 0.05 mA/cm2 and less than or equal to 1 mA/cm2 produces unexpected results that are different in kind and not different in degree over said general condition or said specific condition of J=5 mA/cm2, claim 13 would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, because it would not be inventive to discover the optimum or workable ranges by routine experimentation.  
Regarding claim 14, Han NPL teaches the depositing the first dielectric layer CuOx that comprises applying a current a current density of J= 1 mA/cm2 (page 6, Methods - "...then CuOx nanodots...were deposited with J=1mA/cm2 at 45 [Symbol font/0xB0]C for 30s.").
	Han NPL does not specify a range of current density of greater than or equal to 0.05 mA/cm2 and less than or equal to 0.1 mA/cm2.
	However, Han NPL teaches a general condition that "The formation of Cu and CuOx is affected by pH, J, and Tsol..."). Han NPL provides a single specific condition of J= 1 mA/cm2.
According to Section 2144.05 of the MPEP, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Here, Han NPL teaches a general condition that current density J affects the formation of CuOx and a specific condition of J=1 mA/cm2. Unless the Applicant can show that the claimed specific condition of current density of being greater than or equal to 0.05 mA/cm2 and less than or equal to 0.1 mA/cm2 produces unexpected results that are different in kind and not different in degree over said general condition or said specific condition of J=1 mA/cm2, claim 14 would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, because it would not be inventive to discover the optimum or workable ranges by routine experimentation.  
Regarding claim 18, Han NPL teaches the first metal layer that has a first thickness, the second metal layer that has a second thickness, and the second thickness that is greater than the first thickness (see Figure 4(b).
Han NPL neither specifies that the first thickness is greater than or equal to 5 nm and less than or equal to 50 nm nor that the second thickness is greater than or equal to 5 nm and less than or equal to 50 nm. 
However, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Court held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (see MPEP 2144.04).
	Since the only difference between the claimed method and the method taught by Han NPL is relative dimensions of the first thickness being greater than or equal to 5 nm and less than or equal to 50 nm and the second thickness being greater than or equal to 5 nm and less than or equal to 50 nm, Court would be more likely than not hold that the claimed method is not patentably distinct from the method taught by Han NPL.  	Moreover, at the time of the invention being made, it would have been obvious to one of ordinary skill in the art modify the method such that the first thickness is greater than or equal to 5 nm and less than or equal to 50 nm and the second thickness is greater than or equal to 5 nm and less than or equal to 50 nm with a reasonable expectation of providing a color filter that is in the nanometer scale as the one of ordinary skill in the semiconductor art is incentivized to make adjustments to size to fit an intended purpose of making device smaller as market forces demand that the device scale down with Moore's Law.  

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 7 is objected to for depending on a rejected base claim 1, but would be allowable if it is rewritten in independent form to include all of the limitations of the base claim 1 and intervening claim 6 or the base claim 1 is amended to include all of the limitations of claim 7 and the intervening claim 6. 
Claim 8 is objected to for depending on a rejected base claim 1, but would be allowable if it is rewritten in independent form to include all of the limitations of the base claim 1 or the base claim 1 is amended to include all of the limitations of claim 8. 
Claims 9 and 10 are allowable for depending from the allowable claim 8. 
Claim 11 is objected to for depending on a rejected base claim 1, but would be allowable if it is rewritten in independent form to include all of the limitations of the base claim 1 or the base claim 1 is amended to include all of the limitations of claim 11. 
Claim 15 is objected to for depending on a rejected base claim 1, but would be allowable if it is rewritten in independent form to include all of the limitations of the base claim 1 or the base claim 1 is amended to include all of the limitations of claim 15.

Independent claim 19 is allowed, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 19, wherein the first electrolyte comprises a first precursor and has a pH of less than or equal to 3, wherein the second electrolyte comprises a second precursor of a dielectric material of the dielectric layer and has a pH of greater than or equal to 10, and wherein the third electrolyte comprises a third precursor and has a pH of greater than or equal to 10.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Brandt, I. S., "Electrical Characterization of Cu/Cu2O Electrodeposited Contacts," 2008 ECS Trans. 14, 413.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JUNG whose telephone number is (408) 918-7554.  The examiner can normally be reached on 8:30 A.M. to 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on (571) 272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL JUNG/Primary Examiner, Art Unit 2895                                                                                                                                                                                                        06 May 2022

	

	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status